          8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 1 of 19 - Page ID # 1

AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                                 District of Nebraska

                In the Matter of the Search of                              )
         (Briefly describe the property 10 be searched                      )
          or identify the person by name and address)                                    Case No. 8:19MJ379
                                                                            )
             One LG Cellphone                                               )
             Model: LML2l2VL                                                )
             FCC ID: ZNFX210VPP IM Ei: 357021099840600                      )

                                             APPLICA TIO            FOR A SEARCH W ARRA T
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its localion) :

   See Attachment A

located in the                                     District of       _ _ _N
                                                                          _e_ b_ra
                                                                                _ s_k_a_ _ _ _ , there is now concealed                  (ide111ify the
person or describe the property 10 be sei=ed) :

   See Attachment B


          The basis for the search under Fed. R. Crim. P. 41 (c) is                (check one or mareJ:
              iJ evidence of a crime;
                  0 contraband, fruits of crime, or other items illegally possessed;
                  iJ property designed for use. intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained .

          The search is related to a violation of:
            Code Section                                                                 Offense Description
                                                                    Conspiracy to distribute and possess with intent to distribute controlled substance
        21 :841 , 846


          The application is based on these facts:

        See Attached Affidavit

           ra    Continued on the attached sheet.
           0 Delayed notice of                    days (give exact ending date if more than 30 days :                                ) is requested
                undec 18 U.S.C. § 3 I 03a, the basis of which ism ' ? ~ t u , c h ~


                                                                         ~                                Applicant ·s signa ure

          0 Sworn to before me and signed in my presence.                                        TINA CLEVELAND, DEA TFO
                                                                                                          Printed name and title
                                                                                                                                     -------
          ~ Sworn to before me by telephone or other
                reliable electronic means.

Date:       8-14-19
                                                                            -       ~
City and state: Omaha, Nebraska                                                           SUSAN M. BAZIS, U.S . Magistrate Judge
                                                                            ----
                                                                                                          Primed name and ti1le
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 2 of 19 - Page ID # 2




                       AFFIDAVIT IN SUPPORT OF AN
                     APPLICATION UNDER RULE 41 FOR A
                      WARRANT TO SEARCH AND SEIZE

              I, Task Force Officer Tina Cleveland, being first duly sworn, hereby

       state as follows:

                 INTRODUCTION AND AGENT BACKGROUND

   •   I make this affidavit in support of an application under Rule 41 of the

       Federal Rules of Criminal Procedure for a search warrant authorizing the

       examination of property-an electronic device-which is currently in law

       enforcement possession, and the extraction from that property of

       electronically stored information described in the Probable Cause Affidavit.

   •   I , Tina Cleveland, am a Task Force Officer with the United States

       Department of Justice, Drug Enforcement Administration (DEA). I am a

       criminal investigator for the United States within the meaning of Title 21 ,

       United States Code, Section 878, and therefore I am empowered to conduct

       investigations of, and make arrests for, the offenses enumerated in Title 21

       and Title 18. I have been a Task Force Officer with the DEA since March of

       2014, and I am currently assigned to the Sioux City DEA Resident Office,

       Group 57, as a criminal investigator dealing primarily with investigations

       involving violations of Title 21 , United States Code. Including my

       employment as a Task Force Officer with the DEA, I am a Drug Investigator

       for the Nebraska State Patrol and have been so employed since August, 2005.

       While employed by the Nebraska State Patrol (NSP), I received a Drug
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 3 of 19 - Page ID # 3




       Investigation training provided by NSP. This training included in part:

       identification of various types of controlled substances by sight and odor; the

       way in which controlled substances are packaged, marketed, and consumed;

       drug testing; informant handling; evidence handling; search and seizure law;

       law involving conspiracy; and surveillance and investigative techniques. I

       have participated in search warrants involving the seizure of controlled

       substances, documents and property associated with the sale of conti·olled

       substances, and proceeds from the sale of illicit drugs . I have also received

       additional training in methods used by drug trafficking organizations to

       legitimize proceeds from the sale of illicit drugs and the means that

       organizations employ to conceal proceeds of drug trafficking activity.

   •   This affidavit is intended to show only that there is sufficient probable cause

       for the requested warrant and does not set forth all of my knowledge about

       this matter.

           IDENTIFICATION OF THE DEVICE TO BE EXAMINED

                  The property (Device) to be searched is as follows:

       One LG Cellphone
       Model: LML212VL
       FCC ID: ZNFX210VPP IMEI: 357021099840600
        (Hereinafter referred to as Device 1)


     The Device is currently located at the Sioux City DEA Resident Office in the
Non-drug temporary storage.
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 4 of 19 - Page ID # 4




  •   The applied-for warrant would authorize the forensic examination of the

      Device for the purpose of identifying electronically stored data particularly

      described in this Affidavit.

                                PROBABLE CAUSE

  •   During the timeframe of June 2019 through July 2019, a Confidential Source

      (CS) made controlled buys of methamphetamine from Pedro VALDOVINOS

      along with Leagsaidh HARGREAVES present. Dw·ing June 2019-July 2019,

      Agents conducted smveillance of Pedro VALDO VINOS and Leagsaidh

      HARGREAVES. A DEA Confidential Source made telephonic contact with

      VALDOVINOS to make controlled buys for methamphetamine. Leagsaidh

      HARGREAVES was present during a controlled buy and was present when

      VALDOVINOS drives to pick up methamphetamine.

  •   DEA Agents conducted surveillance of controlled buys during June 2019-July

      2019 and after telephonic communication with VALDOVINOS, agents

      observed VALDOVINOS at 3428 El Dorado Way South Sioux City NE where

      he sold methamphetamine to the Confidential Source.

  •   On August 1, 2019, Task Force Officer (TFO) Josh Hogue applied for and

      received a Federal search warrant for the residence of 3428 El Dorado Way

      South Siou.x City,   ebraska. This address is known to be the address of Pedro

      VALDOVINOS and other family members. A search on the State of Nebraska

      Assessor's website lists the owners of the residence Apolinar & Adela

      VALDOVINOS.
    8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 5 of 19 - Page ID # 5



x   On August 5, 2019, DEA Sioux City Resident Office Agents executed a

    federal search warrant at 3428 El Dorado Way South Sioux City, Nebraska.

x   During the execution of the Federal search warrant at 3428 El Dorado Way

    South Sioux City NE, Agents located a large amount of methamphetamine

    (field tested positive), packaging materials, scales, cell phones,

    paraphernalia, 4 handguns and a large undetermined amount of U.S.

    Currency. Located on Pedro VALDOVINOS’ and Leagsaidh HARGREAVES’

    bedroom window seal was a cellular phone. This cell phone has a phone

    number of 702-467-5081. This is the same phone number that a DEA

    Confidential Source used to contact Pedro VALDOVINOS during controlled

    buys of crystal methamphetamine. Task Force Officer Tina Cleveland

    confiscated this cellular phone resulting in the seizure of Device 1.

x   Task Force Officer Alex O’Dell and Josh Hogue conducted an interview with

    VALDOVINOS after VALDOVINOS was detained on a Federal search

    warrant. VALDOVINOS told TFO’s O’Dell and Hogue at first that one of the

    large baggies of methamphetamine and 3 handguns that were located in a

    speaker inside his bedroom, VALDOVINOS was holding for someone else.

    The other large baggie of methamphetamine inside his bedroom drawer was

    his. VALDOVINOS later in the interview claimed all the methamphetamine,

    handguns, U.S. Currency and all other evidentiary items seized were his.

x   In my training and experience, I know drug traffickers make use of cellular

    telephones and mobile devices to conduct a large part of their business.
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 6 of 19 - Page ID # 6




      These devices contain information that often include drug suppliers and

      customers contact information, drug ledgers and notes, photos, and short

      message communications between drug supplier and customer.

  •   The aforementioned Device is currently in the lawful possession of the DEA

      at the Sioux City Resident Office. It came into possession of the DEA by

      being seized incident to arrest. I seek this wanant out of an abundance of

      caution to be certain that an examination of this Device will comply with the

      Fourth Amendment of the United States Constitution and other applicable

      laws.

  •   The Device is currently in storage at 2600 Voyager Avenue, Sioux City, Iowa.

      In my training and experience, I know that this device has been stored in a

      manner in which its contents are, to the extent material to this investigation,

      in substantially the same state as they were when the device first came into

      the possession of the DEA.

                              TECHNICAL TERMS

  •   Based on my training and experience, I use the following technical terms to

      convey the following meanings:

  •   Wireless telephone: A wireless telephone (or mobile telephone, or cellular

      telephone) is a handheld wireless device used for voice and data

      communication through radio signals. These telephones send signals

      through networks of transmitter/receivers, enabling communication with

      other wireless telephones or traditional "land line" telephones. A wireless
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 7 of 19 - Page ID # 7




     telephone usually contains a "call log," which records the telephone number,

     date, and time of calls made to and from the phone. In addition to enabling

     voice communications, wireless telephones offer a broad range of capabilities.

     These capabilities include: storing names and phone numbers in electronic

     "address books;" sending, receiving, and storing text messages and e-mail;

     taking, sending, receiving, and storing still photographs and moving video;

     storing and playing back audio files; storing dates, appointments, and other

     information on personal calendars; and accessing and downloading

     information from the Internet. Wireless telephones may also include global

     positioning system ("GPS") technology for determining the location of the

     device.

 •   Digital camera: A digital camera is a camera that records pictures as digital

     picture files, rather than by using photographic film. Digital cameras use a

     variety of fixed and removable storage media to store their recorded images .

     Images can usually be retrieved by connecting the camera to a computer or

     by connecting the removable storage medium to a separate reader.

     Removable storage media include various types of flash memory cards or

     miniature hard drives . Most digital cameras also include a screen for viewing

     the stored images. This storage media can contain any digital data, including

     data umelated to photographs or videos.

 •   Portable media player: A portable media player (or "MP3 Player" or iPod) is

     a handheld digital storage device designed primarily to store and play audio,
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 8 of 19 - Page ID # 8




       video, or photographic files . However, a portable media player can also store

       other digital data. Some portable media players can use removable storage

       media. Removable storage media include various types of flash memory

       cards or miniature hard drives . This removable storage media can also store

       any digital data. Depending on the model, a portable media player may have

       the ability to store very large amounts of electronic data and may offer

       additional features such as a calendar, contact list, clock, or games.

   •   GPS: A GPS navigation device uses the Global Positioning System to display

       its current location. It often contains records the locations where it has been.

       Some GPS navigation devices can give a user driving or walking directions to

       another location. These devices can contain records of the addresses or

       locations involved in such navigation. The Global Positioning System

       (generally abbreviated "GPS") consists of 24 NAVSTAR satellites orbiting the

       Earth. Each satellite contains an extremely accurate clock. Each satellite

       repeatedly transmits by radio a mathematical representation of the current

       time, combined with a special sequence of numbers . These signals are sent

       by radio, using specifications that are publicly available . A GPS antenna on

       Earth can receive those signals. When a GPS antenna receives signals from

       at least four satellites, a computer connected to that antenna can

       mathematically calculate the antenna's latitude, longitude , and sometimes

       altitude with a high level of precision.
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 9 of 19 - Page ID # 9




 •   PDA: A personal digital assistant, or PDA, is a hand.held electronic device

     used for storing data (such as names, addresses, appointments or notes) and

     utilizing computer programs. Some PDAs also function as wireless

     communication devices and are used to access the Internet and send and

     receive e-mail. PDAs usually include a memory card or other removable

     storage media for storing data and a keyboard and/or touch screen for

     entering data. Removable storage media include various types of flash

     memory cards or miniature hard drives. This removable storage media can

     store any digital data. Most PDAs run computer software, giving them many

     of the same capabilities as personal computers. For example, PDA users can

     work with word-processing documents, spreadsheets, and presentations.

     PDAs may also include global positioning system ("GPS") technology for

     determining the location of the device.

 •   Tablet: A tablet is a mobile computer, typically larger than a phone yet

     smaller than a notebook, that is primarily operated by touching the screen.

     Tablets function as wireless communication devices and can be used to access

     the Internet through cellular networks, 802.11 "wi-fi" networks, or otherwise.

     Tablets typically contain programs called apps, which, like programs on a

     personal computer, perform different functions and save data a ssociated with

     those functions. Apps can, for example, permit accessing the Web, sending

     and receiving e-mail, and participating in Internet social networks.
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 10 of 19 - Page ID # 10




    •   Pager: A pager is a handheld wireless electronic device used to contact an

        individual through an alert, or a numeric or text message sent over a

        telecommunications network. Some pagers enable the user to send, as well

        as receive, text messages.

    •   IP Address: An Internet Protocol address (or simply "IP adcfress") is a unique

        numeric address used by computers on the Internet. An IP address is a

        series of four numbers, each in the range 0-255, separated by periods (e.g.,

        121.56.97.178). Every computer attached to the Internet computer must be

        assigned an IP address so that Internet traffic sent from and directed to that

        computer may be directed properly from its source to its destination. Most

        Internet service providers control a range of IP addresses. Some computers

        have static-that is, long-term-IP addresses, while other computers have

        dynamic-that is, frequently changed-IP addresses.

    •   Internet: The Internet is a global network of computers and other electronic

        devices that communicate with each other. Due to the structure of the

        Internet, connections between devices on the Internet often cross state and

        international borders, even when the devices communicating with each other

        are in the same state.

   •    Based on my training, experience, and research, I know that the Device has

        the capabilities to allow them to serve as a wireless telephone, digital

        camera, portable media player, GPS navigation device, pager and PDA. In

        my training and experience, examining data stored on devices of this type can
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 11 of 19 - Page ID # 11




      uncover, among other things, evidence that reveals or suggests who possessed

      or used the device.

               ELECTRONIC STORAGE AND FORENSIC ANALYSIS

  •   Based on my knowledge, training, and experience, I know that the electronic

      device can store information for long periods of time. Similarly, things that

      have been viewed via the Internet are typically stored for some period of time

      on the device . This information can sometimes be recovered with forensics

      tools.

  •   Forensic evidence. As further described in Attachment B, this application

      seeks permission to locate not only electronically stored information that

      might serve as direct evidence of the crimes described on the warrant, but

      also forensic evidence that establishes how this Device was used, the purpose

      of its use, who used it, and when. There is probable cause to believe that this

      forensic electronic evidence might be on the Device because:

                 •   Data on the storage medium can provide evidence of a file that

                     was once on the storage medium but has since been deleted or

                     edited, or of a deleted portion of a file (such as a paragraph that

                     has been deleted from a word processing file).

                 •   Forensic evidence on a device can also indicate who has used or

                     controlled the device. This "user attribution" evidence is

                     analogous to the search for "indicia of occupancy" while

                     executing a search warrant at a residence.
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 12 of 19 - Page ID # 12




               •   A person with appropriate familiarity with how an electronic

                   device works may, after examining this forensic evidence in its

                   proper context, be able to draw conclusions about how electronic

                   devices were used, the purpose of their use, who used them, and

                   when.

               •   The process of identifying the exact electronically stored

                   information on a storage medium that are necessary to draw an

                   accurate conclusion is a dynamic process. Electronic evidence is

                   not always data that can be merely reviewed by a review team

                   and passed along to investigators. Whether data stored on a

                   computer is evidence may depend on other information stored on

                   the computer and the application of knowledge about how a

                   computer behaves. Therefore, contextual information necessary

                   to understand other evidence also falls within the scope of the

                   wanant.

        •   Further, in finding evidence of how a device was used, the purpose of

            its use, who used it, and when, sometimes it is necessary to establish

            that a particular thing is not present on a storage medium.

        •   Nature of examination. Based on the foregoing, and consistent with

            Rule 41(e)(2)(B), the warrant I am applying for would permit the

            examination of this device consistent with the warrant. The

            examination may require authorities to employ techniques, including
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 13 of 19 - Page ID # 13




              but not limited to computer-assisted scans of the entire medium, that

              might expose many parts of this device to human inspection in order to

              determine whether it is evidence described by the warrant.

          •   Manner of execution. Because this warrant seeks only permission to

              examine a device already in law enforcement's possession, the

              execution of this warrant does not involve the physical intrusion onto a

              premises. Consequently, I submit there is reasonable cause for the

              Court to authorize execution of the warrant at any time in the day or

              night.

                                   CONCLUSI ON

   •   I submit that this affidavit supports probable cause for a search warrant

       authorizing the examination of the Device described in the Application and

       this affidavit to seek the items described in Technical Terms section.




                                          14_ day of August, 2019.
Subscribed and sworn to before me on this _




                                       Qtw~fr
                                        U.S. Magistrate Judge
                                        District of Nebraska
                                                              4-Bar
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 14 of 19 - Page ID # 14




                                ATTACHMENT A

      The property (Device) to be searched is as follows:

      One LG Cellphone
      Model: LML212VL
      FCC ID: ZNFX210VPP IMEI: 357021099840600
       (Hereinafter referred to as Device 1)


The Device is currently located at the Sioux City DEA Resident Office in the Non-

drug evidence vault.



This warrant authorizes the forensic examination of this Device for the purpose of

identifying the electronically stored information described in Attachment B.
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 15 of 19 - Page ID # 15




                                    ATTACHMENT B

    •     All records on this Device described in Attachment A that relate to violations

          of Title 21 USC 846 and involve Pedrn VALDOVINOS and Leagsaidh

          HARGREAVES , including:

                   •   lists of customers and related identifying information;

                   •   types, amounts, and prices of drugs trafficked as well as dates,

                       places, and amounts of specific transactions;

                   •   any information related to sources of chugs (including names,

                       addresses, phone numbers, or any other identifying

                       information);

                   •   any information recording Pedro VALDOVINOS Leagsaidh

                       HARGREAVES and schedule or travel;

                   •   all bank records, checks, credit card bills, account information,

                       and other financial records.

 Evidence of user attribution showing who used or owned this Device at the time the

 things described in this warrant were created, edited, or deleted, such as logs,

 phone books, saved usernames and passwords, documents, and browsing history;

          As used above, the terms "records" and "information" include all of the

 foregoing items of evidence in whatever form and by whatever means they may

 have been created or stored, including any form of computer or electronic storage

 (such as flash memory or other media that can store data) and any photographic

 form .
              8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 16 of 19 - Page ID # 16



AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT COURT
                                                                            for the
                                                                    District of ebraska

                  In the Matter of the Search of                                )
                                                                                )
                       One LG Cellphone                                                Case No.   8: l 9MJ379
                       Model: LML2 l 2VL                                        )
           FCC ID: ZNFX2 I 0VPP IMEi: 357021099840600                           )
                                                                                )
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the   ________ District of                                 Nebraska
(identify rhe person or describe the property to be searched and give its locarion):



      SEE ATTACHMENT A (INCORPORATED BY REFERE CE}



        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):


      SEE ATTACHMENT B (INCORPORATED BY REFERENCE)




        YOU ARE COMMANDED to execute this warrant on or before                   August 27, 2019       (not ro exceed 14 days)
      � in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                          Susan M. Bazis
                                                                                                    (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3 I 03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check rhe appropriate box)
     0 for _ _ days (nor to exceed 30/ □ until, the facts justifying, the later specific date of


Date and time issued:             8-14-19 at 3:51 p.m.
                                                                                                            Judge's signarure

City and state:             OMAHA, EBRASKA                                                   SUSAN M. BAZlS, U.S. MAGlSTRATE JUDGE
                                                                                                          Printed name and title
               8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 17 of 19 - Page ID # 17


AO 93 (Re v 11 / 13 ) Search and Seizure Warrant (Page 2)

                                                                      Return
Case No. :                                IDate and time warrant executed:         I Copy of warrant and inventory left with :
   8:19MJ379
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized :




                                                                   Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                            Executing officer ·s signature



                                                                                               Printed name and title
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 18 of 19 - Page ID # 18




                                 ATTACHMENT A

       The property (Device) to be searched is as follows :

       One LG Cellphone
       Model: LML212VL
       FCC ID: ZNFX210VPP IMEI: 357021099840600
        (Hereinafter referred to as Device 1)


 The Device is currently located at the Sioux City DEA Resident Office in the Non-

 drug evidence vault.



 This warrant authorizes the forensic examination of this Device for the purpose of

 identifying the electronically stored information described in Attachment B.
8:19-mj-00379-SMB Doc # 1 Filed: 08/14/19 Page 19 of 19 - Page ID # 19




                                    ATTACHMENT B

   •     All records on this Device described in Attachment A that relate to violations

         of Title 21 USC 846 and involve Pedro VALDOVINOS and Leagsaidh

         HARGREAVES , including:

                   •   lists of customers and related identifying information;

                  •    types, amounts, and prices of drugs trafficked as well as dates,

                       places, and amounts of specific transactions;

                   •   any information related to sources of drugs (including names,

                       adch-esses, phone numbers, or any other identifying

                       information);

                   •   any information recording Pedro VALDO VINOS Leagsaidh

                       HARGREAVES and schedule or travel;

                   •   all bank records, checks, credit card bills, account information,

                       and other financial records.

Evidence of user attribution showing who used or owned this Device at the time the

things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;

         As used above, the terms "records" and "information" include all of the

foregoing items of evidence in whatever form and by whatever means they may

have been created or stored, including any form of computer or electronic storage

(such as flash memory or other media that can store data) and any photographic

form .
